DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I in the reply filed on January 25, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Comments and Notes

For unambiguous antecedent basis, it is respectfully suggested that “the silicone elastomer” be replaced with “the non-emulsified silicone elastomer” as there is only one silicone elastomer recited in the claims but that elastomer must be non-emulsified.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 2 and 5 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 requires the presence of “a non-emulsified silicone elastomer” and the metes and bounds of this limitation are not clear. The plain meaning of this phrase is that the elastomer component is not present as an emulsion, but these materials are elastic solids. So does this mean that the solid material is/was not an emulsion prior to solidification? Liles (Polymeric Delivery of Therapeutics, 2010) discloses that silicone elastomer particles are prepared in an aqueous emulsion process (p 208, ¶ 3) so does this mean the claimed elastomers must be prepared by a different process even if the particles produced do not comprise an emulsion? A closely related term of art that applied to materials such as the polysilicione-11 elastomer exemplified in the specification is a “non-emulsifying silicone elastomer”. This term means that when the elastomer is present in a composition, the elastomer does not contain hydrophilic chains that would result in the ingredient acting as an emulsifier. The polyether-modified silicone surfactant would appear to be such an emulsifying-silicone surfactant due to the presence of hydrophilic groups such as polyoxyethylene groups.  “Non-emulsified” and “non-emulsifying” are different, non-interchangeable terms. The scope of the silicone elastomers required by the claim is unclear as it would appear that most silicone elastomers are non-emulsified materials but this could be a product-by-process limitation reflecting how the materials are used. 

The dependent claims fall therewith.
Please clarify.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires the presence of an additional ingredient and one option is “a copolymer (including a crosslinked polymer)”. Co-polymers are polymers in which at least two different types of monomers are polymerized together in the same polymer chain. Crosslinked polymers refer to any polymer whose backbone is connected to the backbone of a different polymer via a linkage or branch. The polymers being crosslinked can be the same or different and have any type of backbone (homopolymer or co-polymers) but the presence of crosslinks does not mean that a co-polymer backbone is no longer considered to be a co-polymer. Parenthetical recitations should have the exact same scope as the term that precedes them so 

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claims 5 and 6 depend, requires a silicone surfactant that has a silicone main chain. That structure is the same as that recited in 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 – 10 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al. (WO 2015/01594; all citations from EP 3028691).
The ceramide compositions of Kitaoka et al. can comprise 0.2 – 2.5% by mass of the first surfactant which can be nonionic surfactants such as mono- and polyglyceryl fatty acids, 
A composition that meets all of the claim limitations was not explicitly prepared including the ratio of amphoteric surfactant to glycerin-derived surfactant.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare compositions as in Kitaoka et al. with varying amounts and/or types of first and second surfactants.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kitaoka et al. discloses ranges for the first and second surfactants and that either amphoteric or cationic surfactants can be used. It would be obvious to the person of ordinary skill in the art to select appropriate surfactants from among those that are disclosed in 
The viscosity of this composition is not reported. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Therefore the burden is shifted to Applicant to demonstrate that the composition has a viscosity exceeding 9,500 mPa·s and thus does not fall within the scope of the instant claims. Additionally, the compositions can take various forms which would have various viscosities so the person of ordinary skill in the art would prepare a formulation with a suitable viscosity depending on the desired type of product.

Claims 1, 2, 5 – 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al. as applied to claims 1, 2, 5 – 10 and 13 – 15 above, and further in view of Liles et al. (Polymeric Delivery of Therapeutics, 2010).
Kitaoka et al. is discussed above.
The elastomer particle size is not disclosed.
Liles et al. discloses the silicone elastomeric particles are spherical particles of vulcanized silicone elastomer based on polydimethylsiloxane (PDMS) with a mean particle size distribution on the order of 2 – 10 µm (p 207, ¶ 1). These particles enjoy a substantial business in the field of personal care (both hair and skin) as they provide an extremely pleasant and likable sensation when applied to the skin, provide conditioning effects when applied to the hair and can absorb oil, emollients or sebum while retaining a non-wet appearance and consistency (p 208, ¶ 2). The range of 2 – 10 µm approximates the optimum particle size for sensory effects (p 211, ¶ 5). When applied to the skin, such particles can also provide desirable optical properties of perceived soft and natural glowing skin and wrinkle reduction (p 219, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use 2 – 10 µm sized silicone elastomer particles in the compositions disclosed by Kitaoka et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Liles et al. discloses that such particles provide various benefits to hair and skin personal care compositions including an extremely pleasant and likable sensation when applied and the ability to absorb oil, emollients or sebum while retaining a non-wet appearance and consistency.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al. as applied to claims 1, 2, 5 – 10 and 13 – 15 above, and further in view of Mohammadi et al. (US 2011/0123579).
Kitaoka et al. is discussed above.
The inclusion of a polymeric material comprising 2-acrylamido-2-propanesulfonic acid (acryloyldimethyltaurine) units is not disclosed.
Mohammadi et al. discloses silicone-in-water emulsions and methods for reducing the appearance of lines, wrinkles and skin pore size that comprise at least one silicone elastomer among other ingredients (whole document, e.g., abstract). The composition can be utilized in various topical forms that include creams, lotions, serums, gels and cream gels (¶ [0089]). In addition to water, the aqueous phase may contain one or more agents that thickens the aqueous phase (¶ [0056]). One particularly suitable type of aqueous phase thickening agents are acrylate based polymeric thickeners sold under the brand name ARISTOFLEX® such as ARISTOFLEX® AVC which is ammonium acryloyldimethyltaurate/VP copolymer; ARISTOFLEX® AVL which is the same polymer has found in AVC dispersed in a mixture containing caprylic/capric triglyceride, trilaureth-4, and polyglyceryl-2 sesquiisostearate; or ARISTOFLEX® HMB which is ammonium acryloyldimethyltaurate/beheneth-25 methacrylate crosspolymer, and the like (¶ [0063]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thickener such as those disclosed by Mohammadi et al. as particularly suited for thickening the aqueous phase of an silicone-in-water emulsion into the compositions of Kitaoka et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because a variety of products of different viscosities are disclosed by Kitaoka et al. and Mohammadi et al. discloses that thickeners such as those from the ARISTOFLEX® family that comprise 2-acrylamido-2-propanesulfonic acid moieties are particularly suited for use in silicone and water containing emulsions. The adjustment of the viscosity of the final product and the particularly thickeners used to prepare such products from those that are taught in the prior art for use in topical skin compositions that comprises silicone elastomers and water is within the skill of the person of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618